DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-16 are objected to because of the following informalities:  Claim 9, preamble, states “An apparatus for measuring pressure and/or humidity comprising at least one sensor for measuring pressure and/or humidity…”.  Lines 5-6: “wherein the sensor is additionally a capacitive pressure sensor”.  Lines 5-6 indicate that the sensor prior is definitively a humidity sensor.  Removing the word “additionally” would make the language clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 states, “The apparatus (100) according to claim 9, characterised in that the sensor (1) is a capacitive pressure sensor, and wherein the processing unit (5) measures and/or stores a capacitance change caused by external pressure, in the capacitor (20).”.  However, claim 9, lines 6-8, states “wherein the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure,”.  Therefore, claim 10 does not further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 16434462 (herein after ‘462) in view of Haick et al. (US9625341 herein after “Haick”). 

Claim 18: An apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13) (462’ claim 1: Apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another), 
	wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11) (462 claim 1: wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11),), 5 
	characterized in that at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer (3) is arranged at least in some places on a side of at least one electrode (10, 11) and/or of the dielectric layer (4), facing away from the support material (13), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer (4),(462 claim 1: characterised in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor.) and 
	that the sensor (1) further comprises at least a second capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (Q1), and is arranged on or under another water-impermeable layer (15) spaced apart from the capacitor (20) by the other water- impermeable layer (15), thereby creating a capacitor stack, and wherein a processing unit (5) is measured and/or stores this change, so as to create a capacitive moisture sensor (462 claim 6: characterised in that the sensor (1) comprises at least one other capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (Q1) and is arranged on or under another water-impermeable layer (15) so as to be spaced apart from the capacitor (20) by this other water-impermeable layer (15), thus creating a capacitor stack.).
	462 fails to teach that at least one electrode (10, 11) and/or the dielectric layer (4) is printed or applied by means of a thin-layer method onto a water-impermeable layer (14) arranged on the support material (13).
	However, Haick teaches flexible sensors including printed electrodes (col. 17, lines 16-31.  Col. 18, lines 7-16).
	However, depending on the application of the sensor and the environment or placement of the sensor in-use, the choice of a water-impermeable layer can prevent moisture from reaching the electrode(s) from a first side.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use electrode printing, as taught by Haick, with the device of Watanabe in order to manufacture the electrodes with high accuracy and sensitivity achievable with printing.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the electrode or dielectric to a water-impermeable layer arranged on the support material in order to prevent moisture from a first side, which may not be an intended detection side for observation, from influencing the sensor.

Claim 19:  An apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11) (462 claim 1: Apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged, in particular, in a horizontal direction (H1) along and on an, in particular, flexible support material (13) relative to one another, wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11).)6 
	characterized in that at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer (3) is arranged at least in some places on a side of at least one electrode (10, 11) and/or of the dielectric layer (4), facing away from the support material (13), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer (4), (462 claim 1: characterised in that at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor.)
	and that the sensor (1) further comprises at least a second capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (Q1), and is arranged on or under another water-impermeable layer (15) spaced apart from the capacitor (20) by the other water- impermeable layer (15), such that the water-impermeable layer (14) and/or the other water- impermeable layer (15) at least partially form the dielectric layer (4), thereby creating a capacitor stack, and wherein a processing unit (5) is measured and/or stores this change, so as to create a capacitive moisture sensor (claims 6, 7: characterised in that the sensor (1) comprises at least one other capacitor (30), which is arranged above or below the capacitor (20) in the transverse direction (Q1) and is arranged on or under another water-impermeable layer (15) so as to be spaced apart from the capacitor (20) by this other water-impermeable layer (15), thus creating a capacitor stack; characterised in that the water-impermeable layer (14) and/or the other water-impermeable layer (15) at least partially form the dielectric layer (4).).
	462 fails to teach that at least one electrode (10, 11) and/or the dielectric layer (4) is printed or applied by means of a thin-layer method onto a water-impermeable layer (14) arranged on the support material (13).
	However, Haick teaches flexible sensors including printed electrodes (col. 17, lines 16-31.  Col. 18, lines 7-16).
	However, depending on the application of the sensor and the environment or placement of the sensor in-use, the choice of a water-impermeable layer can prevent moisture from reaching the electrode(s) from a first side.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use electrode printing, as taught by Haick, with the device of Watanabe in order to manufacture the electrodes with high accuracy and sensitivity achievable with printing.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the electrode or dielectric to a water-impermeable layer arranged on the support material in order to prevent moisture from a first side, which may not be an intended detection side for observation, from influencing the sensor.
	This is a provisional nonstatutory double patenting rejection.

Claims 9-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of copending Application No. 16793147 (herein after 147).
Claim 9 (147, claim 9): An apparatus for measuring pressure and/or humidity comprising at least one sensor (1) for measuring pressure and/or humidity, wherein the sensor (1) comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11), (147 claim 1: An apparatus for measuring pressure, gas and/or humidity comprising: at least one sensor (1) for measuring pressure, gas and/or humidity, wherein the sensor (1) has, at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11),) and
	 further wherein the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is the dielectric layer (4) or the individual capacitor electrodes (10, 11), (147 Claim 1:the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is a dielectric layer (14) or else the individual capacitor electrodes (10, 11),)
	characterised in that at least one at least partially moisture-permeable and/or moisture- absorbing moisture layer (3) is arranged at least in some places on a side of at least one electrode (10, 11) and/or of the dielectric layer (4), facing away from the support material (13), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by moisture at least partially hitting the dielectric layer (4), and 2wherein a processing unit (5) is measured and/or stores this change, so as to create a capacitive moisture sensor (further characterised in that, at least one at least partially moisture-permeable and/or moisture-absorbing and/or gas-permeable and/or gas-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (13) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by a moisture at least partially hitting the dielectric layer (4), wherein a processing unit (5) is designed and provided to measure and/or store this change, so as to create a capacitive moisture sensor).
Claim 10: claim 9 and 10 of 147.
Claim 11: claim 11 of 147
Claim 12: claim 12 of 147.
Claim 13: claim 13 of 147.
Claim 14: claim 14 of 147.
Claim 15: claims 9 and 15 of 147.
Claim 16: claim 16 of 147.
Claim 17 (claim 17 of 147): A method (200) for measuring pressure and/or humidity comprising; a) a first step in which at least one sensor (1) for measuring pressure and/or humidity is provided, wherein the sensor (1) further comprises at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11) (A method (200) for measuring pressure, gas and/or humidity comprising: a first step of providing at least one sensor (1) for measuring pressure, gas and/or humidity, wherein the sensor (1) has at least one capacitor (20) comprising at least two electrodes (10, 11) that are arranged in a horizontal direction (H1) relative to one another along and on a flexible support material (13), wherein at least one dielectric layer (4) is arranged between the electrodes (10, 11)), 
	further characterised in that at least one at least partially moisture-permeable and/or moisture-absorbing moisture layer (3) is arranged at least in part on a side, facing away from the support material (13), of the at least one electrode (10, 11) and/or of the dielectric layer (4), and wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by the moisture at least partially hitting the dielectric layer (4) (characterised in that at least one at least partially moisture-permeable and/or moisture-absorbing and/or gas-permeable and/or gas-absorbing moisture layer (3) is arranged at least in some places on a side, facing away from the support material (13), of the at least one electrode (10, 11) and/or of the dielectric layer (4), wherein the at least one electrode (10, 11) and/or the dielectric layer (4) are thus arranged between the support material (12) and the moisture layer (3) in a transverse direction (Q1), such that a capacitance is at least partially changed by a moisture at least partially hitting the dielectric layer)
	 wherein a processing unit (4) measures and/or stores this change, so as to create a capacitive moisture sensor (wherein a processing unit (4) measures and/or stores this capacitance change, so as to create a capacitive moisture sensor), and further wherein the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is the dielectric layer (4) or the individual capacitor electrodes (10, 11) (the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is a dielectric layer (14) or else the individual capacitor electrodes (10, 11)), and b) a second step of measuring and reporting said change (a second step of storing and/or reporting data derived from said capacitive moisture sensor.).

Allowable Subject Matter
No prior art reads on the invention of claims 9-17. 
The following is an examiner’s statement of reasons for allowable subject matter: the closest prior art includes US10845213 (herein after “Nassar”) and Haick.
	Nassar and Haick teach a combined pressure and humidity sensor.  However, the measurement of pressure and humidity, as taught by both Haick and Nassar, are performed using separate electrodes/sensors.  Haick, Fig. 21A, claim 1: a pressure sensor, a temperature sensor, and a humidity sensor.  Nassar temperature sensor shown in Fig. 1(a), humidity sensor Fig. 1(b), pressure sensor designs in Fig. 1(d), 1(e).  These are not a single sensor which operates as a humidity sensor and a pressure sensor, rather the prior art teaches separate sensors to perform the separate measurement functions.  Therefore, the sensors of Haick and Nassar are not both a pressure and humidity sensor using the same electrodes on a flexible support. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/4/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861